It was admitted on the trial of this case that the land leased by Le Rosen to Madding belonged to the marital community existing between Le Rosen and his wife, Louise Le Doux Le Rosen. It was stated in the contract of lease that Le Rosen was then married to Louise Le Doux; which implied that he was acting for the community, or for himself and his wife. That is what led the oil company, as lessee, to believe that the rental of $40 should be *Page 977 
deposited to the credit of both the husband and wife. The company therefore made the deposit accordingly, and immediately notified Le Rosen that the deposit was made in that way with the intention of complying with the contract. The bank also so notified Le Rosen more than three weeks before the expiration of the time limit for making the deposit. Le Rosen therefore knew that the oil company was relying upon its interpretation of the contract; he knew that, if he let the company know that he intended to make the frivolous complaint that the $40 was not deposited entirely to his credit, the company could and would protect itself against a forfeiture of the lease, by having the whole $40 deposited to his credit; and so he preferred to take advantage of what he knew was, at its worst, an honest and harmless mistake on the part of the oil company, by leaving the company in ignorance of his intention to complain until after the 26th of December, 1926.
The oil company could not have had any possible motive in depositing the $40 to the credit of both Le Rosen and his wife, instead of depositing the whole amount to Le Rosen's credit, except to comply with the condition on which alone the company could prevent a forfeiture of the lease. It is certain, therefore, that the oil company would have corrected its error, if in fact it was an error, if Le Rosen had not deceived the company by silently acquiescing in the way in which the deposit was made.
It is said in the prevailing opinion rendered in this case that the subscribers to the opinion "fail to see any room for the application of the plea of estoppel," etc. And it is said: "There is no suggestion that plaintiff did anything whatever to induce the defendant to make the deposit to the joint account of his wife and himself." What induced *Page 978 
the oil company to make the deposit to the credit of Le Rosen and his wife, instead of making it to the credit of Le Rosen alone, was, as I have said, the statement in the contract of lease which conveyed the implication that the lease was made by Le Rosen for himself and his wife. But the plea of estoppel is not founded upon that fact, or upon the idea that Le Rosen induced the oil company to deposit the $40 to the credit of Le Rosen and his wife, instead of depositing it to his credit alone. The plea of estoppel is founded upon Le Rosen's acquiescence in the deposit being made to the joint credit of him and his wife. His silence, when he should have spoken if he had any complaint to make, was as effective an acquiescence as if the oil company had sent him and he had retained a check payable to him and his wife, with a letter saying that the payment was to prevent a forfeiture of the lease. For that reason I see so much "room for the application of the plea of estoppel" that I respectfully dissent from the prevailing opinion and the decree rendered in this case.